Exhibit 10.1

FOURTH AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

OF

FMSA HOLDINGS INC.

Dated: October 8, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1. AMENDMENT AND RESTATEMENT

     1   

ARTICLE 2. DEFINITIONS

     1   

ARTICLE 3. RESTRICTIONS ON TRANSFER

     5   

3.1

   Securities Act Legend      5   

3.2

   Placement of Restrictive Legends      5   

3.3

   Removal of Restrictive Legend      5   

ARTICLE 4. REGISTRATION RIGHTS

     5   

4.1

   Shelf Registration Statement      5   

4.2

   Demand Registration Rights      6   

4.3

   Piggyback Rights      8   

4.4

   Other Registration-Related Matters      10   

4.5

   Indemnification      14   

4.6

   Participation in Underwritten Registrations      17   

4.7

   Rule 144 Compliance      17   

4.8

   Preservation of Rights      18   

4.9

   Termination of Registration Rights      18   

ARTICLE 5. TERM OF AGREEMENT

     18   

5.1

   Termination of this Agreement      18   

ARTICLE 6. MISCELLANEOUS

     18   

6.1

   Notices      18   

6.2

   Further Assurances      19   

6.3

   Assignment      19   

6.4

   Entire Agreement      20   

6.5

   Modification and Waiver      20   

6.6

   Governing Law      20   

6.7

   Severability and Reformation      20   

6.8

   Headings      20   

6.9

   Gender and Number      20   

6.10

   Counterparts      20   

6.11

   Third Parties      20   

6.12

   Exhibits      21   

6.13

   Time Periods      21   

 

i



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

THIS FOURTH AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”) is
effective as of the 8th day of October, 2014, by and among FMSA Holdings Inc., a
Delaware corporation (hereinafter referred to as the “Company”), each of the
Persons, other than the Company, whose names appear on Schedule I hereto, and
each other Person hereafter becoming a party to this Agreement in accordance
with the terms hereof or otherwise (all such Persons being hereinafter referred
to individually as a “Stockholder” and collectively as the “Stockholders”).

RECITALS

The Company and its stockholders at such time entered into a Third Amended and
Restated Stockholders Agreement dated as of August 5, 2010 which the
Stockholders now desire to amend and restate.

In consideration of the foregoing premises and mutual covenants contained
herein, the parties hereby agree that all of the Shares (as defined below) shall
be held subject to the provisions hereinafter set forth.

ARTICLE 1. AMENDMENT AND RESTATEMENT

The Third Amended and Restated Stockholders Agreement dated as of August 5, 2010
by and among the Company and its stockholders is hereby amended and restated in
its entirety as set forth herein.

ARTICLE 2. DEFINITIONS

When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Article 2
or elsewhere in as indicated in this Article 2:

“Affiliate” means a Person that (a) is controlled by, (b) controls, or (c) is
under common control with, the subject Person. For the purposes of this
definition, the terms “controlled by”, “controls” or “under common control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of the
subject Person.

“Agreement” means this Fourth Amended and Restated Stockholders’ Agreement, as
the same may be amended from time to time.

“Amendment” is defined in Section 6.5.

“AS Group” means ASP FML Holdings, LLC, a Delaware limited liability company,
and its Affiliates.



--------------------------------------------------------------------------------

“Blackout Period” means any of the following:

(a) if the Board of Directors determines in good faith that (i) the registration
or offering of Registrable Securities at that time would require the disclosure
of material, non-public information and (ii) the disclosure of such information
would be materially detrimental to the Company because such action would
(A) materially interfere with the Company’s ability to effect a material
proposed acquisition, disposition, financing, reorganization, recapitalization
or similar transaction involving the Company, (B) require premature disclosure
of material, non-public information that the Company has a bona fide business
purpose for preserving as confidential or (C) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then a period
of up to 30 calendar days following such determination;

(b) if the Company has notified the Stockholders in accordance with the
requirements of this Agreement that it is amending or supplementing any
Registration Statement or Prospectus in accordance with the terms of this
Agreement, then a reasonable period of time, not to exceed 10 days, for the
Company to complete such update; and

(c) any regular quarterly “black-out” period during which all directors and
executive officers of the Company are not permitted to trade under the insider
trading policy of the Company then in effect;

provided that, in any case, the total Blackout Period in any 12-month period
cannot exceed 30 days.

“Board of Directors”, “Board” and “Directors” means the Board of Directors of
the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Cleveland, Ohio or New York, New York are authorized or
required by law to close.

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
successor statute thereto, and the regulations promulgated thereunder.

“Company” means FMSA Holdings Inc., a Delaware corporation, and its successors.

“Common Stock” means common stock $0.01 per share, without par value, of the
Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, which shall be in effect from time
to time.

“Form S-3” is defined in Section 4.1(a).

 

2



--------------------------------------------------------------------------------

“Holder” is defined in Section 4.4(a).

“Indemnified Parties” is defined in Section 4.5(a).

“Losses” is defined in Section 4.5(e).

“Major Stockholder” means each Stockholder listed on Schedule II, in each case
so long as such Stockholder, together with its Affiliates, holds at least ten
percent (10%) of the aggregate outstanding Common Stock.

“NASD” means National Association of Securities Dealers.

“Non-AS Stockholder” means any Stockholder that is not a member of the AS Group.

“Offering Request” is defined in Section 4.2(a).

“Permitted Beneficiary” is defined in Section 6.3.

“Person” means an individual, a corporation, a limited liability company, an
association, a joint-stock company, a business trust or other similar
organization, a partnership, a joint venture, a trust, an unincorporated
organization, a government or any agency, instrumentality or political
subdivision of a government.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement or “free
writing prospectus” (as defined in Rule 405 of the Securities Act) with respect
to the terms of the offering of any Common Stock covered by such Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.

“Registration Request” is defined in Section 4.2(a).

“Registrable Securities” means all Shares now owned or subsequently acquired by
the Stockholders, including Shares issuable upon exercise of stock options,
warrants or similar rights. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the SEC and it has been disposed of
pursuant to such effective registration statement, (b) it is sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
successor rule thereto or any complementary rule thereto (such as Rule 144A))
promulgated under the Securities Act are met, (c) such Registrable Security may
be offered and sold pursuant to Rule 144 or Rule 145 (or any similar provision
then in effect) promulgated under the Securities Act in a single transaction or
series of transactions over a 90-day period, in each case, without limitation on
volume, or (d) it has been otherwise transferred, the Company has delivered a
new certificate or other evidence of ownership for it not bearing any
restrictive legend and it may be resold without subsequent registration or
limitation under the Securities Act.

 

3



--------------------------------------------------------------------------------

The terms “register”, “registered” and “registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act and the declaration or ordering of effectiveness of such
Registration Statement.

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act and the Exchange
Act.

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

“Shares” means and includes: (i) shares of Common Stock; (ii) all other shares
of capital stock of the Company of every class and series (whether presently or
hereafter authorized or issued); (iii) any shares of capital stock or other
securities into which any of the stock described in the foregoing clauses
(i) and (ii) may have been changed or converted (or for which any such stock may
have been exchanged) in connection with any reclassification, recapitalization,
merger, consolidation, combination, share exchange or other corporate
transaction or event having a similar effect; and (iv) any voting trust
certificates representing any of the foregoing, all as may be issued and
outstanding as of the time to which reference is made. In the case of Shares
which constitute “community property” under applicable law, the term “Shares”
includes the community property interest of a Stockholder’s spouse in such
Shares.

“Shelf Notice” is defined in Section 4.1(b).

“Shelf Notice Date” is defined in Section 4.1(b).

“Shelf Registration Statement” is defined in Section 4.1(a).

“Stockholder” is defined in the preamble to this Agreement.

To “Transfer” means to sell, give, assign, pledge, encumber, bequeath, exchange,
dispose of, hypothecate, or otherwise transfer whether by testamentary
disposition, survivorship arrangement or otherwise, encumber in any respect, or
grant any interest in (whether voluntarily or involuntarily or by operation of
law and whether with or without consideration), and specifically includes all
transfers upon divorce, in bankruptcy or by way of execution, seizure, or sale
by legal process.

“Underwriting Request” is defined in Section 4.2(a).

 

4



--------------------------------------------------------------------------------

ARTICLE 3. RESTRICTIONS ON TRANSFER

3.1 Securities Act Legend. The Shares have not been registered under the
Securities Act, and may not be Transferred except in compliance therewith. Each
Stockholder acknowledges and agrees that the Shares may not be Transferred
except after compliance with the provisions of a legend in substantially the
following form, which shall be placed on each certificate or other instrument
representing Shares:

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), or any state securities laws, and may not
be sold, transferred or otherwise disposed of unless a registration statement
under the Act and any applicable state securities laws with respect to such
securities has become effective or unless the holder hereof establishes to the
satisfaction of the issuer hereof that an exemption from such registration is
available.

3.2 Placement of Restrictive Legends. All certificates or other instruments
representing Shares hereafter issued to any Stockholder during the term of this
Agreement shall bear the legend set forth in Section 3.1, and such other
legends, if any, as are appropriate in the judgment of the Company except for
any certificates or other instruments representing Shares which are released
from the restrictions hereof pursuant to the provisions herein.

3.3 Removal of Restrictive Legend. If, for any reason, any of the Shares are no
longer subject to the provisions of Section 3.1, the Company shall promptly
issue a new certificate or other applicable instrument for such Shares without
the legend set forth in Section 3.1 upon the request of the record owner thereof
and the surrender to the Company of the certificate or other instrument
containing such legend; provided, at the Company’s request, the Stockholder
shall provide an opinion of counsel confirming that the legend may be removed
under applicable securities laws.

ARTICLE 4. REGISTRATION RIGHTS

4.1 Shelf Registration Statement.

(a) Subject to Section 4.1(d), and further subject to the availability of a
registration statement on Form S-3 or any successor form thereto (“Form S-3”) to
the Company, as soon as practicable after it is initially eligible to do so, the
Company shall file, and use its reasonable best efforts to cause to be declared
effective by the SEC as soon as reasonably practicable after such filing date, a
Form S-3 providing for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act relating to the offer and sale, from time to
time, of the Registrable Securities owned by the Stockholders and their
respective Affiliates in accordance with the plan and method of distribution set
forth in the prospectus included in such Form S-3 (a “Shelf Registration
Statement”).

 

5



--------------------------------------------------------------------------------

(b) On a day (the “Shelf Notice Date”) that is at least twenty (20) Business
Days prior to the date on which the Company anticipates filing a Shelf
Registration Statement, the Company will deliver written notice (the “Shelf
Notice”) thereof to each Stockholder that holds Registrable Securities as of the
Shelf Notice Date. Each Stockholder will have the right to include its
Registrable Securities and the Registrable Securities of its Affiliates in the
Shelf Registration Statement by delivering to the Company a written request to
so include such Registrable Securities within ten (10) calendar days after the
Shelf Notice is received by any such Stockholder.

(c) Subject to Section 4.1(d), the Company shall use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective (including by
filing any necessary post-effective amendments to such Shelf Registration
Statement or one or more successor Shelf Registration Statements) until the date
on which all Registrable Securities covered by the Shelf Registration Statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Shelf Registration Statement, or
otherwise cease to be Registrable Securities.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
Stockholders who elected to participate in the Shelf Registration Statement
(which notice shall provide reasonable detail regarding the basis for the
Blackout Period), to require such Stockholders and their respective Affiliates
to suspend the use of the prospectus for sales of Registrable Securities under
the Shelf Registration Statement during any Blackout Period. After the
expiration of any Blackout Period and without any further request from a
Stockholder, the Company shall immediately notify all such Stockholders and, to
the extent necessary, shall as promptly as practicable prepare a post-effective
amendment or supplement to the Shelf Registration Statement or the prospectus,
or any document incorporated therein by reference, or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Securities included therein, the prospectus will not include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

4.2 Demand Registration Rights.

(a) General. If the Company shall receive from any Major Stockholder a written
request (an “Offering Request”) (i) that the Company file a registration
statement with respect to any Registrable Securities of such Major Stockholder
or its Affiliates (a “Registration Request”) or (ii) in the event that a Shelf
Registration Statement covering such Registrable Securities is already
effective, that the Company engage in an underwritten offering (an “Underwriting
Request”) in respect of such Major Stockholder’s Registrable Securities, then
the Company shall, within one (1) Business Day of the receipt thereof, give
written notice of such request to all Major Stockholders, and the Company and
the Major Stockholders shall comply with the notice and participation procedures
set forth in Section 4.3. Subject to the other terms of this Section 4.2, the
Company shall use its reasonable best efforts to effect, as soon as

 

6



--------------------------------------------------------------------------------

practicable, the registration under the Securities Act of the resale of all
Registrable Securities that the Major Stockholders request to be registered in
any Registration Request and/or the underwritten offering of all Registrable
Securities that the Major Stockholders request to be offered pursuant to any
Underwriting Request. With respect to any Registration Request, the Company
shall use its reasonable best efforts to cause any related Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof and to keep such Registration Statement
effective until the participating Major Stockholder or Major Stockholders and
their respective Affiliates, as the case may be, have completed the distribution
described in such Registration Statement. Any Major Stockholder exercising its
rights in accordance with this Section 4.2 may request that the Company register
the resale or effect an offering of such Registrable Securities on an
appropriate form, including a Shelf Registration Statement (so long as the
Company is eligible to use Form S-3). The Company’s obligations pursuant to this
Section 4.2 shall be subject to the following limitations and conditions:

(i) the Company shall not be required to comply with any Offering Request that
is received within ninety (90) calendar days after the closing of any
underwritten offering effected by one or more Major Stockholders or the Company;

(ii) the Company shall not be required to comply with any Offering Request where
the anticipated aggregate offering price of all Registrable Securities requested
to be registered or offered by the Major Stockholder (together with any related
requests of other Major Stockholders) is less than fifty million dollars
($50,000,000), unless the remaining Registrable Securities of the Major
Stockholder, together with the remaining Registrable Securities of its
Affiliates, have an aggregate value less than such amount, in which case such
Major Stockholder may make a single and final request with respect to the
remaining Registrable Securities of itself and its Affiliates;

(iii) the Company shall not be required to comply with any Offering Request, and
may suspend its obligations under this Section 4.2, as applicable, for the
duration of any applicable Blackout Period, following its delivery of written
notice thereof to the Major Stockholders;

(iv) the Company shall not be required to comply with any Registration Request
at any time that the Shelf Registration Statement is effective; and

(v) the Company shall be entitled to postpone any Offering Request if, in the
good faith determination of the Board of Directors, it is not feasible for the
Company to proceed with the Offering Request because audited or pro forma
financial statements that are required by the Securities Act to be included in
any related registration statement or prospectus are then unavailable, until
such time as such financial statements are completed or obtained by the Company,
provided that the Company shall use its reasonable best efforts to complete or
obtain such financial statements as promptly as practicable.

(b) Demand Procedures.

(i) Any Offering Request shall specify: (i) the approximate aggregate number of
Registrable Securities requested to be registered or offered for sale in such
Offering Request, (ii) the intended method of disposition in connection with
such Offering Request, to the extent then known and (iii) the identity of the
Major Stockholder or Major Stockholders making such Offering Request.

 

7



--------------------------------------------------------------------------------

(ii) In connection with any Offering Request, the Major Stockholder(s) making
such Offering Request and Company management shall jointly participate in the
process of selecting the investment banking firms that will serve as lead and
co-managing underwriters with respect to such underwritten offering. In
addition, the Company (together with all Holders proposing to distribute their
securities through such underwriting) shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwritten offering. Notwithstanding any other provision of this Section 4.2,
if the managing underwriter(s) advise the Major Stockholder(s) in writing that
marketing factors require a limitation of the number of shares to be
underwritten in a Major Stockholder-initiated registration or offering, the
Company shall so advise all Major Stockholders that own Registrable Securities
or whose Affiliates own Registrable Securities, that, in any such case, would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the registration and underwriting
shall be allocated as follows:

(A) first, among all Major Stockholders and their respective Affiliates, as the
case may be, in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities requested by such Major Stockholders to be included in
the registration or underwritten offering;

(B) second, to the Company; and

(C) third, if there remains availability for additional securities to be
included in such registration or underwritten offering, among any other Persons
who have been granted registration rights, and have validly requested
participation in such registration or underwritten offering, in proportion, as
nearly as practicable, to the respective amounts of additional securities of
such other Persons to be included in the registration or underwritten offering.

To facilitate the allocation of shares in accordance with the above provisions,
the Company or the underwriters may round the number of shares allocated to any
Major Stockholder or its Affiliates, as applicable, to the nearest 100 shares.

(iii) For purposes of this Section 4.2, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback provision
in Section 4.2(b)(ii), fewer than fifty percent (50%) of the total number of
Registrable Securities that Major Stockholders have requested to be included in
such registration statement are actually included.

4.3 Piggyback Rights.

(a) General. If, at any time or from time to time after the date hereof, the
Company proposes to register the sale of any of its securities or conduct an
offering of registered securities for its own account or for the account of any
third Person (including any Major Stockholder(s) or its Affiliate(s) pursuant to
this Agreement) on a form which would permit the registration or offering of
Registrable Securities (other than (a) pursuant to a registration

 

8



--------------------------------------------------------------------------------

statement on Form S-8 or S-4 or any similar or successor form, (b) in connection
with a registration the primary purpose of which is to register debt securities
(i.e., in connection with a so-called “equity kicker”) or (c) in connection with
a public offering by the Company in which the Company has received the prior
written consent of Stockholders holding in the aggregate a majority of the
number of Registrable Securities held by Stockholders other than Major
Stockholders that no Registrable Securities will be included in such public
offering), except as otherwise provided herein, the Company will:

(i) promptly give written notice thereof to each Stockholder that owns
Registrable Securities with a gross anticipated offering price equal to or
greater than five million dollars ($5,000,000) and would otherwise be entitled
to exercise piggyback or participation rights in accordance with Section 4.3(d);
provided that any Stockholder may deliver written notice (an “Opt-Out Notice”)
to the Company requesting that such Stockholder not receive notice from the
Company of any proposed registration or offering; provided further that
following receipt of an Opt-Out Notice from a Stockholder (unless subsequently
revoked by such Stockholder in writing), the Company shall not be required to
deliver any notice pursuant to this Section 4.3(a)(i) and such Stockholder shall
no longer be entitled to participate in any registration or offering conducted
pursuant to this Section 4.3; and

(ii) include in such registration or offering, all the Registrable Securities
specified in a written request or requests, made within seven (7) calendar days
after delivery of such written notice from the Company, by any Stockholders
(except that (A) if the managing underwriter(s) or the Person initiating the
registration or offering determine that marketing factors require a shorter time
period and so inform each Stockholder in the applicable written notice, such
written request or requests must be made within three (3) calendar days and
(B) in the case of an “overnight” offering or a “bought deal,” such written
request or requests must be made within one (1) Business Day), in any case
subject to the requirements of Section 4.2(b) or Section 4.3(b), as applicable,
including without limitation the priorities set forth therein; provided,
however, that the Company may withdraw any registration or offering initiated by
the Company at any time before any related registration statement becomes
effective, or postpone or terminate any offering of securities under such
registration statement initiated by the Company, without obligation or liability
to any Stockholder. The Company shall not have to provide notice of any new
registration of securities proposed by the Company to the extent the Registrable
Securities of the Stockholders are already included in an effective Shelf
Registration Statement. Additionally, the Company shall not have to provide
notice of any registration of securities proposed by the Company to any
Stockholder to the extent such Stockholder does not hold a sufficient number of
Registrable Securities to meet the minimum participation level set forth in
Section 4.3(d) of this Agreement. The absence of any requirement to provide such
notice shall have no effect on the rights of any Stockholder to participate in
any offering following such registration in accordance with the terms of this
Agreement.

(b) Underwriting. Notwithstanding any other provision of this Section 4.3, if
the managing underwriter(s) determine that marketing factors require a
limitation of the number of shares to be underwritten in a Company-initiated
registration or offering, the Company shall so advise all Holders whose
securities would otherwise be registered or offered pursuant hereto, and the
number of shares of Registrable Securities that may be included in the
registration or underwritten offering shall be so limited and, except as
otherwise provided herein, shall be allocated as follows:

 

9



--------------------------------------------------------------------------------

(i) first, to the Company;

(ii) second, if there remains additional availability for additional Registrable
Securities to be included in such registration or underwritten offering, among
all Holders in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities requested by such Holders to be included in the
registration or underwritten offering; and

(iii) third, if there remains availability for additional securities to be
included in such registration or underwritten offering, pro rata among any other
Persons who have been granted registration rights, and have validly requested
participation in such registration or underwritten offering, in proportion, as
nearly as practicable, to the respective amounts of additional securities of
such other Persons to be included in the registration or underwritten offering.

(c) Withdrawal. If any Holder disapproves of the terms of any underwriting
related to any underwritten offering effected pursuant to Section 4.2 or this
Section 4.3, the Holder may elect to withdraw therefrom by written notice to the
Company and the managing underwriter(s). If by the withdrawal of such
Registrable Securities a greater number of shares of Registrable Securities held
by other Holders may be included in such registration (up to the maximum of any
limitation imposed by the managing underwriter(s)), then the Company shall offer
to all Holders who have included Registrable Securities in the registration or
underwritten offering the right to include additional shares of Registrable
Securities in the same proportion used in determining the participation
limitation in Section 4.2(b) or Section 4.3(b).

(d) Minimum Participation Level; Stockholders Declining to Participate in Shelf
Registration. To the extent a Stockholder has Registrable Securities included in
an effective Shelf Registration Statement, such Stockholder may not exercise its
piggyback or participation rights pursuant to this Section 4.3 unless such
Stockholder requests the inclusion of Registrable Securities in the applicable
registration or underwritten offering with a gross anticipated offering price
that is equal to or greater than five million dollars ($5,000,000). In addition,
no Stockholder who has been offered but has declined the opportunity to include
such Stockholder’s Registrable Securities in a Shelf Registration Statement will
be entitled to receive any notices under this agreement or exercise piggyback or
participation rights pursuant to this Section 4.3.

4.4 Other Registration-Related Matters.

(a) The Company may require any Stockholder that owns Shares that are included,
or that such Stockholder has requested to be included, in a registration or
offering in accordance with this Agreement (each a “Holder”) to furnish to the
Company in writing such information regarding such Holder and the distribution
of the Shares which are included in a public offering as may from time to time
reasonably be requested in writing in order to comply with the Securities Act;
provided, however, that under no circumstances will any Holder be obligated to
make representations or provide indemnities except with respect to information
reasonably required with respect to itself, the securities proposed to be sold
by it and the intended method of disposition of such securities by such Holder,
or such other representations as required by law.

 

10



--------------------------------------------------------------------------------

(b) The Company will pay all expenses in connection with each registration or
proposed registration of Registrable Securities pursuant to Article 4 and the
reasonable fees and expenses of one counsel for all Holders selected by the
Holders of the majority of the Registrable Securities included by such Holders
in such registration. Notwithstanding the foregoing, (y) the fees or expenses of
any other counsel to the Holders or of any other expert hired directly by the
Holders will be the sole responsibility of the Holders and (z) the Holders will
be responsible for their respective pro rata portion (determined by reference to
the number of shares included in the applicable registration) of all
underwriting discounts and commissions and transfer taxes.

(c) Whenever required under Article 4 to use its reasonable best efforts to
effect the registration of any Registrable Securities, the Company shall:

(i) subject to Article 4, prepare and file with the SEC a Registration Statement
with respect to such Registrable Securities and use its reasonable best efforts
to cause such Registration Statement to become effective;

(ii) other than in the case of a Shelf Registration, prepare and file with the
SEC such amendments, post-effective amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until all of such
Registrable Securities have been disposed of and to comply with the provisions
of the Securities Act with respect to the disposition of such Registrable
Securities in accordance with the intended methods of disposition set forth in
such Registration Statement;

(iii) before filing any registration statement or prospectus, or any amendments
or supplements thereto, in connection with any registration or proposed
registration of Registrable Securities pursuant to Article 4, will furnish to
counsel for the Holders copies of all documents proposed to be filed, which
documents shall be subject to the review, comment and approval of such counsel;

(iv) notify each Holder of Registrable Securities, promptly after the Company
receives notice thereof, of the time when such Registration Statement has been
declared effective or a supplement to any Prospectus forming a part of such
Registration Statement has been filed;

(v) furnish to each Holder such number of copies of the applicable Registration
Statement and of each amendment or supplement thereto (in each case including
all exhibits and documents incorporated by reference therein), such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such Holder may
reasonably request in order to facilitate the disposition of Registrable
Securities by such Holder;

 

11



--------------------------------------------------------------------------------

(vi) use all reasonable efforts to register or qualify Registrable Securities
covered by a Registration Statement under such other securities or blue sky laws
of such jurisdictions as each Holder reasonably requests, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder, except that the Company will not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction where, but for the requirements of this
Section 4.4(c), it would not be obligated to be so qualified, to subject itself
to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;

(vii) use all reasonable efforts to cause the Registrable Securities covered by
a Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Holder
thereof to consummate the disposition thereof;

(viii) provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Securities not later than the effective date of such
registration;

(ix) notify each Holder of Registrable Securities covered by a Registration
Statement, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, promptly after the Company becomes aware
that the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and at the request of any such Holder, prepare and furnish to
such Holder a reasonable number of copies of an amended or supplemental
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

(x) enter into such customary agreements (including an underwriting agreement in
customary form) and take such other actions as Holders of a majority of
Registrable Securities covered by a Registration Statement or the underwriters,
if any, reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in “road show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities);

(xi) make available for inspection by any Holder of Registrable Securities
covered by a Registration Statement, by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by any such Holder or any
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney, accountant or agent in connection
with such Registration Statement;

 

12



--------------------------------------------------------------------------------

(xii) furnish to each Holder of Registrable Securities and each underwriter, if
any, with (i) a legal opinion of the Company’s outside counsel, dated the
effective date of such Registration Statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), in form and substance as is customarily given in
opinions of the Company’s counsel to underwriters in underwritten public
offerings including a standard “10b-5” opinion for such offering; (ii) a
“comfort” letter signed by the Company’s independent certified public
accountants in form and substance as is customarily given in accountants’
letters to underwriters in underwritten public offerings; and (iii) a standard
officer’s certificate from the chief executive officer or chief financial
officer, or other senior officers serving such functions of the Company
addressed to the Holder;

(xiii) use its reasonable best efforts to list such Registrable Securities on
any securities exchange on which the Common Stock is then listed if such
Registrable Securities are not already so listed and if such listing is then
permitted under the rules of such exchange;

(xiv) notify the Holders of Registrable Securities promptly of any request by
the SEC for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;

(xv) advise the Holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

(xvi) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder) no later than thirty (30) days
after the end of the 12-month period beginning with the first day of the
Company’s first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;
and

(xvii) otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

(d) If any Registration Statement refers to any Holder by name or otherwise as
the Holder of any securities of the Company and if in its sole and exclusive
judgment such Holder is or might be deemed to be an underwriter or a controlling
person of the Company, such Holder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to such Holder
and presented to the Company in writing, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the Company’s securities covered thereby and
that such holding does not imply that such Holder shall assist in meeting any
future financial requirements of the Company, or (ii) in the event that such
reference to such Holder by name or otherwise is not required by the Securities
Act or any similar federal statute then in force, the deletion of the reference
to such Holder.

 

13



--------------------------------------------------------------------------------

(e) In the event that any Holder could reasonably be deemed to be an
“underwriter” (as defined in Section 2(a)(11) of the Securities Act) in
connection with such Registration Statement and any amendment or supplement
thereof, reasonably cooperate with such Holder in allowing such Holder to
conduct customary “underwriter’s due diligence” with respect to the Company and
satisfy the Holder’s obligations in respect thereof.

(f) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4.4(c)(ix), such Holder
will forthwith discontinue disposition of securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder’s
receipt of the copies of the amended or supplemented Prospectus contemplated by
Section 4.4(c)(ix) and, if so directed by the Company, such Holder will deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period for which the Company will
be required to keep the registration statement effective will be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 4.4(c)(ix) to and including the date when each
Holder has received the copies of the supplemented or amended prospectus
contemplated by Section 4.4(c)(ix).

(g) Each Stockholder, other than the AS Group, who, along with its Affiliates,
holds Registrable Securities in amount greater than the amount specified in
Section 4.3(a)(i) shall agree in connection with any Underwritten Offering not
to effect any sale, disposition or distribution of Registrable Securities or
other equity securities of the Company during the 90-day period beginning on the
date a prospectus or prospectus supplement relating to the such underwritten
offering is filed with under the Securities Act, provided that (i) the duration
of the foregoing restrictions shall be no longer than the duration of the
shortest restriction generally imposed by the underwriters on the Company or the
officers, directors or any other equityholder of the Company on whom a
restriction is imposed and (ii) the restrictions set forth in this
Section 4.4(g) shall not apply to any Registrable Securities that are included
in such underwritten offering.

4.5 Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to Article 4, the
Company hereby agrees to indemnify and hold harmless, to the extent permitted by
law, each Holder of Registrable Securities covered by such Registration
Statement, each Affiliate of such Holder and their respective directors and
officers, general and limited partners or members and managing members (and the
directors, officers, affiliates and controlling Persons thereof), and each other
Person, if any, who controls such Holder within the meaning of the Securities
Act (collectively, the “Indemnified Parties”), against any and all losses,
claims, damages or liabilities, joint or several, and expenses to which such
Indemnified Party may become subject under the Securities

 

14



--------------------------------------------------------------------------------

Act, common law or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof, whether or not such
Indemnified Party is a party thereto) arise out of or are based upon (i) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such securities were registered under the
Securities Act, any Prospectus, preliminary Prospectus, free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act) or any amendment
thereof or supplement thereto, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation or alleged violation
by the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and the
Company will reimburse such Indemnified Party for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, liability, action or proceeding; provided, that the Company will
not be liable to any Indemnified Party in any such case to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
in any such Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 promulgated under the Securities Act) or any amendment
thereof or supplement thereto, in reliance upon and in conformity with written
information with respect to such Indemnified Party furnished to the Company by
such Indemnified Party for use in the preparation thereof. Such indemnity will
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any Indemnified Party and will survive the Transfer of
such securities by such Holder.

(b) Indemnification by the Holders. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed in
accordance with Article 4, that the Company shall have received an undertaking
reasonably satisfactory to it from the Holder of such Registrable Securities to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 4.5(a)) the Company, all other Holders and any prospective
underwriter, as the case may be, and any of their respective Affiliates,
directors, officers, general and limited partners, members and managing members
and controlling Persons, with respect to any statement or alleged statement in
or omission or alleged omission from such Registration Statement, any
Prospectus, preliminary Prospectus, free writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendment thereof or supplement
thereto, if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with written information with
respect to such Holder furnished to the Company by such Holder expressly for use
in the preparation of such Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto, or a
document incorporated by reference into any of the foregoing; provided, however,
that each Holder’s obligation to indemnify hereunder shall be several, not joint
and several, and each Holder’s aggregate liability hereunder and under
Section 4.5(e) with respect to any particular registration shall be limited to
an amount equal to the net proceeds received by such Holder from the Registrable
Securities sold by such Holder in such registration. Such indemnity will remain
in full force and effect regardless of any investigation made by or on behalf of
the Company or any of the Holders, or any of their respective affiliates,
directors, officers or controlling Persons and will survive the Transfer of such
securities by such Holder.

 

15



--------------------------------------------------------------------------------

(c) Notices of Claims, Etc. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any action or proceeding with
respect to which a claim for indemnification may be made pursuant to this
Section 4.5 such Indemnified Party will, if a claim in respect thereof is to be
made against an Indemnifying Party, give written notice to the latter of the
commencement of such action; provided, that the failure of the Indemnified Party
to give notice as provided herein will not relieve the indemnifying party of its
obligations under Section 4.5(a) or 4.5(b), except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party will be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. If, in such
Indemnified Party’s reasonable judgment, having common counsel would result in a
conflict of interest, between the interests of such indemnified and indemnifying
parties, then such Indemnified Party may employ separate counsel reasonably
acceptable to the indemnifying party to represent or defend such Indemnified
Party in such action, it being understood, however, that the indemnifying party
will not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such Indemnified Parties (and not
more than one separate firm of local counsel at any time for all such
Indemnified Parties) in such action. No indemnifying party will consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claims or
litigation. No Indemnified Party will consent to entry of any judgment or enter
into any settlement without the consent of the indemnifying party (which will
not be unreasonably withheld).

(d) Other Indemnification. Indemnification similar to that specified in this
Section 4.5 (with appropriate modifications) will be given by the Company and
each Holder of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation or governmental authority other than the Securities Act.

(e) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in this Section 4.5
is unavailable to an Indemnified Party, the indemnifying party shall contribute
to the aggregate losses, damages, liabilities and expenses (collectively,
“Losses”) of the nature contemplated by such indemnity agreement incurred by any
Indemnified Party, (i) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the Indemnified
Parties on the other, in connection with the statements or omissions which
resulted in such Losses or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such

 

16



--------------------------------------------------------------------------------

proportion as is appropriate to reflect not only the relative fault of but also
the relative benefits to the Company on the one hard and each such Indemnified
Party on the other, in connection with the statements or omissions which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative benefits to the indemnifying party and the Indemnified Party shall
be determined by reference to, among other things, the total proceeds received
by the indemnifying party and the Indemnified Party in connection with the
offering to which such losses relate. The relative fault of the indemnifying
party and the Indemnified Party shall be determined by reference to, among other
things, whether the action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or related to information supplied by, the indemnifying
party or the Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action. The
parties hereto agree that it would be not be just or equitable if contribution
pursuant to this Section 4.5(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.5(e), the aggregate liability
of any indemnifying party under this Section 4.5(e) and Section 4.5(b) shall be
limited to an amount equal to the amount of net proceeds received by such
indemnifying party from sales of the Registrable Securities by such indemnifying
party pursuant to the offering that gave rise to such Losses.

4.6 Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Common Stock to be sold in the offering
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 4.5.

4.7 Rule 144 Compliance. With a view to making available to Stockholders holding
of Registrable Securities the benefits of Rule 144 under the Securities Act and
any other rule or regulation of the SEC that may at any time permit a
Stockholder to sell securities of the Company to the public without registration
or pursuant to a registration on Form S-3 (or any successor form), the Company
shall:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the registration statement filed by the Company for its
initial public offering;

(b) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act, at any time after the Company has become subject to such
reporting requirements; and

 

17



--------------------------------------------------------------------------------

(c) furnish to any Stockholder so long as such Stockholder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed or furnished by the Company as such Stockholder may request in connection
with the sale of Registrable Securities without registration.

4.8 Preservation of Rights. The Company shall not (a) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder, or (b) enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement, except, in each case, if approved by
(i) Stockholders holding in the aggregate a majority of the number of
Registrable Securities held by Stockholders and (ii) the AS Group for so long as
the AS Group holds at least ten percent (10%) of the aggregate number of
outstanding Registrable Securities.

4.9 Termination of Registration Rights. Except with respect to the rights
provided for in Section 4.5, no Stockholder shall be entitled to exercise any
right provided for in this Article 4 after the date on which such Stockholder no
longer holds any Registrable Securities.

ARTICLE 5. TERM OF AGREEMENT

5.1 Termination of this Agreement. This Agreement shall remain in effect until
terminated automatically (i) upon the sale of all or substantially all of the
assets or equity interests in the Company to a third party whether by merger,
consolidation, sale of assets or securities or otherwise, or (ii) upon the
cessation of the Company’s business and winding up of its affairs.
Notwithstanding any termination of this Agreement, however, the provisions of
this Agreement shall survive any such termination to the extent necessary for
any Person to enforce any right of such Person which accrued hereunder prior to
or on account of such termination.

ARTICLE 6. MISCELLANEOUS

6.1 Notices. All notices required to be given or delivered under this Agreement
shall be in writing, and shall be given or delivered as follows:

If to the Company, to:

FMSA Holdings Inc.

c/o Fairmount Santrol

8834 Mayfield Road

Chesterland, Ohio 44026

Attention: David Crandall, Esq.

Facsimile: (440) 729-0265

Email: Dave.Crandall@fmsand.com

 

18



--------------------------------------------------------------------------------

With copies to (which shall not constitute notice) to:

ASP FML Holdings, LLC

c/o American Securities, LLC

299 Park Avenue, 34th Floor

New York, New York 10171

Attention: Matthew LeBaron and Eric Schondorf, Esq.

Telecopy No.: (212) 697-5524

Kaye Scholer LLP

250 West 55th

New York, New York 10019

Attention: Emanuel Cherney, Esq.

Telecopy No.: (212) 836-8689

Email: emanuel.cherney@kayescholer.com

If to a Stockholder, to the address for such Stockholder as set forth in the
records of the Company.

Notices delivered by registered or certified mail or a national overnight air
courier service shall be deemed to have been given three business days and one
business day, respectively, after the day of registration or documented
acceptance by the national overnight air courier service, as the case may be,
and in the case of facsimile transmission, E-mail or other form of electronic
transmission upon confirmation of receipt of such transmission (either by e-mail
or orally). Otherwise, notices shall be deemed to have been given when actually
received.

6.2 Further Assurances. From time to time after the date hereof, upon reasonable
notice and without further consideration, each Stockholder shall execute and
deliver any other document or instrument and shall take any other action as may
be necessary in the reasonable discretion of the Board of Directors to give
effect to or evidence the provisions of this Agreement.

6.3 Assignment. The rights granted under this Agreement may be assigned (but
only with all related obligations) by: (i) a Stockholder to (a) his spouse, his
descendants, any religious, charitable or educational organization, a trust of
which such Stockholder, or any of these other Persons or entities, or any
combination thereof, are primary beneficiaries (such Stockholder, any such other
person or entity, and each settlor of the trust, each a “Permitted Beneficiary”)
or (b) to any Permitted Beneficiary of such Stockholder that is a trust
(determined, for this purpose, as if any settlor of the trust was the
Stockholder) or (ii) a member of the AS Group, to (a) any other member of the AS
Group, any fund or other entity managed by the same manager as a member of the
AS Group, any partner, co-investor, member, manager, stockholder, employee,
consultant or director of a member of the AS Group or (b) any transferee of
Shares held by such member of the AS Group; conditioned, in each of subsections
(i) and (ii), upon the execution and delivery of a joinder agreement, in a form
and substance reasonably acceptable to the Company.

 

19



--------------------------------------------------------------------------------

6.4 Entire Agreement. This Agreement and the Exhibits hereto constitute the
exclusive statement of the agreement of the Company and the Stockholders and
supersede all other agreements, oral or written, among or between any of them
concerning the subject matter contained herein. All negotiations among or
between any of the Company and the Stockholders are superseded by this
Agreement, and there are no representations, promises, understandings, or
agreements, oral or written, in relation thereto among or between any of them
other than those incorporated herein.

6.5 Modification and Waiver. No amendment, modification, or waiver (an
“Amendment”) of this Agreement shall be effective unless made in a written
instrument which specifically references this Agreement and which is signed by
the Company and approved by (i) Stockholders holding in the aggregate a majority
of the number of Registrable Securities held by Stockholders and (ii) the AS
Group for so long as the AS Group holds at least ten percent (10%) of the
aggregate number of outstanding Registrable Securities.

6.6 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware.

6.7 Severability and Reformation. If any provision of this Agreement, or the
application thereof to any Person or circumstance should, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law. In addition, if any of the Transfer restrictions applicable to Shares
contained herein should ever be found by a court of competent jurisdiction to be
invalid or unenforceable, such court is hereby authorized by the Company and the
Stockholders to reform such provision for the purpose of imposing reasonable and
enforceable restrictions on the Transfer of Shares so as to carry out the
intentions of the Company and the Stockholders in imposing Transfer restrictions
designed to ensure unity and continuity in the ownership and control of the
Company and to afford the remaining Stockholders a reasonable degree of
discretion and control over the admission of other Persons as Stockholders of
the Company.

6.8 Headings. The Article and Section headings contained in this Agreement are
intended solely for convenience of reference and shall not be considered in
interpreting this Agreement.

6.9 Gender and Number. Whenever the context requires in this Agreement, the
masculine gender includes the feminine or neuter, the neuter gender includes the
masculine or feminine, and the singular number includes the plural.

6.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

6.11 Third Parties. Nothing expressed or implied in this Agreement is intended
or shall be construed to confer on any Person, other than the Company and the
Stockholders, any rights hereunder.

 

20



--------------------------------------------------------------------------------

6.12 Exhibits. The Exhibits referenced in this Agreement constitute an integral
part of this Agreement as if fully rewritten herein.

6.13 Time Periods. Unless otherwise indicated, any action required hereunder to
be taken within a certain number of days shall be taken within that number of
calendar days; provided, however, that if the last day for taking such action
falls on a Saturday, Sunday, or a holiday observed by the Company, the period
during which such action may be taken shall be automatically extended to the
next business day.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the parties hereto have executed this Agreement
or have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above.

 

 

THE COMPANY:

 

FMSA HOLDINGS INC. By:   /s/ David J. Crandall  

Name: David J. Crandall

Title: Vice President, General Counsel and Secretary

 

[STOCKHOLDERS’ AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

STOCKHOLDERS:

ASP FML HOLDINGS, LLC

By:

  ASP Manager Corp., its manager By:  

/s/ Eric L. Schondorf

Name: Eric L. Schondorf Title: Vice President and Secretary

 

[STOCKHOLDERS’ AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

Name (please print):                                        
                        By:     Title (if
applicable):                                                                 

 

[STOCKHOLDERS’ AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

Schedule I

Stockholders

 

David Alexander

Dianne Anderson

ASP FML Holdings, LLC

Suzy Braden

Gail Bell Calfee

Chris Calhoun

Caroline Emrick Weingart

Charles R. Emrick III

Robert Cicigoi

Anatole Cisan,Jr Revocable Trust U/T/A March 29,2011

Heidie M. Cisan Revocable Trust U/T/A March 29,2011

Al Cisan

GERALD L. CLANCEY TRUST NO. 1

THE GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 1 dtd 12/21/2010

Jerry Clancey

GERALD L. CLANCEY Irrevocable TRUST dated 12/13/12

The Connie J Clancey Irrevocable Trust for the benefit of Gerald L Clancey dtd
6/27/14

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 3

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 4

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 5 dtd 6/27/14

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 6 dtd 6/27/14

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 2

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 7 dtd 6/27/14

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 8 dtd 6/27/14

GERALD L. CLANCEY GRANTOR RETAINED ANNUITY TRUST NO. 9 dtd 6/27/14

Anne C Juster, Trustee, William E. Conway Irrev Trust f/b/o J. Harold Juster UTA
12/23/97

John Marino,Trustee under the Anne C. Juster Charitable Remainder Unitrust dated
5/15/01, as modified

Anne C. Juster Irrevocable Trust dated 11/13/12

Anne C. Juster, Trustee under the Anne C. Juster Declaration of Trust dated
11/14/96, as modified

Apple Seed Investment Partners, LLC

Jane Conway Barber, Trustee under the Jane Conway Barber Declaration of trust
dated 3/2/95, as modified

ConJohn II LLC

Four C’s Capital, LLC

Anne C Juster, Trustee, William E. Conway Irrev Trust f/b/o Grace S. Juster UTA
11/29/93

Joseph K Juster Irrevocable Trust dtd 11/13/12

Joseph K Juster

Anne C Juster, Trustee, William E. Conway Irrev Trust f/b/o Julia F. Juster UTA
11/29/93

Ladd Barber

Mary F. Conway, Trustee under the Mary F. Conway Declaration of Trust dated
December 13,1980, as modified

Peak Eight, LLC



--------------------------------------------------------------------------------

Peak Eight II,LLC Peter F. Conway, Trustee under The Peter F. Conway Declaration
of Trust dated 1/16/95, as modified The SandFair Foundation TurtleCo II,LLC
William E. Conway, Trustee UTA dtd. 03-10-92 William T. Conway and Amy J.
Conway, Trustees under the Conway Family Trust dated 10/11/95, as modified 401K
Trust for David Crandall David Crandall Jenniffer Deckard, Trustee f/b/o Abbey
Jo Deckard Trust Jenniffer Deckard, Trustee f/b/o Connor John Deckard Trust
Jenniffer D. Deckard Family Trust U/A/D February 28, 2010, Jenniffer D. Deckard,
Trustee Jenniffer D. Deckard, Trustee of the Jenniffer Deckard Grantor Retained
Annuity Trust #3 Daryl L Deckard, Trustee of the Daryl K Deckard Trust Jenniffer
D Deckard Irrevocable Trust dtd 12/27/12, Daryl K Deckard Trustee Paul
Dziekonski PNC, Trustee for Calfee, Halter & Griswold Profit Sharing Trust f/b/o
Charles Emrick, Jr. Jesus Espinoza Fairmount Minerals Foundation Huntington
National Bank U/A dtd 12/09/09 FBO Fairmount Minerals, Ltd. Stock Bonus Trust &
Plan Joseph Darrell Fodo Living trust u/t/a dtd 9/10/07 Joe Fodo

Joseph D. Fodo, or his successor in trust, as Trustee of the Joseph D. Fodo
Grantor Retained Annuity

Trust u/t/a dated 6/24/11

Joseph Darrell Fodo Living Trust u/t/a dated 6/24/11

Charles D. Fowler, TOD to the then acting Trustee under the Charles D. Fowler
Declaration of Trust

dated 9/26/91, as modified

Chaolley Limited Partnership GrandSand LLC Clint Fowler Bruce Gilbert Private
Trust CO., NA. Trustee, Geraldine M Giles Trust B Jo Ellen Tansil TGB Revocable
Living Trust u/a dtd 10/14/08 Amy Gray Terry Gwinn Robert Hauzie Hillcrest
Academy FMT Co. Custodial IRA fbo David E. Hills Dakota Hills David E.
Hills,Trustee, David E. Hills Revocable Trust 1994 U/A dated 6/10/94 Peter T.
Hills Mike Hollenbeck Key Bank Trustee of the Peter Hoyt IRA Peter H Hoyt,
Trustee (or successor) under Declaration of trust dtd 5/10/91, as modifield John
Hurst George Jauch,Trustee of the George Jauch Living Trust dated 10/17/05 Paula
Jauch,Trustee of the Paula Jauch Living Trust dated 10/17/05 William Kelly
Michelle Kerns



--------------------------------------------------------------------------------

Kelley Kerns William D. Kidd Jr. Stephen King, III The Stephen E. King, III
Grantor Retained Annuity Trust No. 1 The Stephen E. King, III Irrevocable Trust
FBO John T. King dtd 12/14/2011 The Stephen E. King, III Irrevocable Trust FBO
Stephen E. King, IV dtd 12/14/2011 The Stephen E. King, III Irrevocable Trust
FBO Caitlin King dtd 12/14/2011 Mike Kline Robert Ledyard, Trustee of the Robert
E Ledyard revocable trust, dtd 08/10/09 or any successor(s) in trust John
Lethiot Kristin Lewis Audrey L. Schneider George S. Lockwood III Mark
Longenecker Maureen P Lynn Irrevocable Trust dtd 12/19/12 Maureen Lynn William
Andrew McAfee 2012 Trust W Andrew McAfee, trustee of the Alexander McAfee
Grantor Retained Annuity trust dtd 4/22/14 W Andrew McAfee, trustee of the
Alexander McAfee Grantor Retained Annuity trust dtd 11/12/12 W Andrew McAfee,
trustee of the Alexander McAfee Grantor Retained Annuity trust dtd 2/25/13
Christie McAfee Osmond as Trustee of the Christie McAfee Osmond 2014 GRAT dtd
6/30/14 W Andrew McAfee as Trustee of the W Andrew McAfee 2014 GRAT dtd 6/30/14
Christie McAfee Osmond Jeffery M Osmond Alexander W Osmond Megan E Osmond Molly
McAfee Marshall Marianna Marshall Annabel Simer Bruce McBrian Thomas B.
McChesney Jr. Elizabeth H. McChesney Thomas A Mitropoulos Irrevocable Trust Dtd
8/1/2013 Thomas A Mitropoulos Trust Dtd 12/21/94, Thomas A Mitropoulos Trustee
Megan E. Ogle Richard N. Ogle James W Ogle Janet C Ogle Karen A Ogle Patrick
Okell Peggy Pangrcic Michelle Pezanoski Edward D Jones & Company FBO Micky D
Pfeiffer IRA Dale Randolph Mark Schiefelbein Equity Trust, FBO Daniel G Schmidt
IRA Kathy Jo Montgomery Lawrence Schultz Ewald and Alice Sems Living Trust,
Dated August 7, 2006



--------------------------------------------------------------------------------

Sems, Ewald Charitable Remainder Trust Richard M Sems Stephen Andrew Sems Susan
Rebecca Calzada Byron Smith Robert Smith Van Smith Van Smith, Trustee of the van
Smith Grantor Retained Annuity Trust #1 U/T/A dated 6/26/14 W. Hayden Thompson
Trust UAD 10/29/75,William H. Thompson,Trustee Michael C. Thompson Patricia M.
Thompson William H. Thompson Carl J Tippit Francesca T. Leary Nicholas C. Tippit
Samuel M. Tippit J.R. Bright, Trustee, Tippit Special #2 f/b/o Carl J. Tippit
Carl J. Tippit, Trustee of the Tippit Special Trust #2 f/b/o Virginia Cronin U/A
dated 10/15/81 Virginia T. Cronin, Trustee (or the then acting Trustee) of the
Virginia T. Cronin Restatement of Trust dated 7/27/98 Key Bank Nat’l Assn Cust
for University School u/a/d 7/24/06 Alan Van Zeeland Sharon van Zeeland Wayne
Williams Karen R Williams, Trustee of the Irrevocable Trust Agreement of Wayne T
Williams dtd 6/27/14 David Wayne Williams Gale Bartalone Penny Iott



--------------------------------------------------------------------------------

Schedule II

Major Stockholders

ASP FML Holdings, LLC